internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl plr-128512-02 date date taxpayer entity affiliate corp a date sec_1 individual a individual b cpa firm dear legend this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file agreements required under sec_1 g i as follows i to permit the inclusion of entity’s loss in the corp a consolidated tax_return for the tax_year ended on date ii to permit the inclusion of entity’s loss in taxpayer’s consolidated tax_return for the tax years ended on date sec_2 and and to file annual certifications under sec_1_1503-2 as follows iii for the tax_year ended on in re plr-128512-02 date with respect to entity’s loss incurred in the tax_year ended on date and iv for the tax_year ended on date with respect to entity’s loss incurred in the tax years ended on date sec_1 and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process an election was filed under sec_301_7701-3 to treat entity as a disregarded_entity for u s income_tax purposes as of the date of its formation which was during the tax_year ended on date taxpayer own sec_80 of affiliate a domestic_corporation taxpayer and affiliate filed consolidated tax returns for the tax years ended on date sec_1 and the date consolidated tax_return was filed under the name of corp a and subsidiaries during the tax_year ended on date corp a changed its name to taxpayer the consolidated tax returns for the tax years ended on date sec_2 and were filed under the name of taxpayer and subsidiaries individual a is the vice president of finance of taxpayer and in that capacity acts on behalf of taxpayer with respect to tax matters individual b is a partner with cpa firm and was responsible for coordinating all tax services to be provided as requested to taxpayer including advice related to the dual_consolidated_loss relief elections however cpa firm failed to advise individual a of the filing_requirements for the dual_consolidated_loss relief elections and the related annual certifications with respect to the tax years at issue sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in re plr-128512-02 in the present situation sec_1_1503-2 fixes the time to file the agreements and the annual certifications therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time to taxpayer provided that the standards set forth in sec_301_9100-3 are satisfied based on the facts and circumstances of this case we conclude that the standards set forth in sec_301_9100-3 have been satisfied accordingly an extension of time until days from the date of this ruling letter is granted to taxpayer under sec_301_9100-1 and to file agreements required under sec_1_1503-2 as follows i to permit the inclusion of entity’s loss in the corp a consolidated tax_return for the tax_year ended on date ii to permit the inclusion of entity’s loss in taxpayer’s consolidated tax_return for the tax years ended on date sec_2 and and to file annual certifications under sec_1_1503-2 as follows iii for the tax_year ended on date with respect to entity’s loss incurred in the tax_year ended on date and iv for the tax_year ended on date with respect to entity’s loss incurred in the tax years ended on date sec_1 and as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements and the annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements and the annual certifications no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to taxpayer and to the other representative sincerely associate chief_counsel international by s allen goldstein allen goldstein reviewer
